DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,069,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1, 3-8, and 10-14 of the present invention are recited within claims 1-20 of U.S. Patent No. 11,069,573. 
As to claims 2 and 9, claims 1-20 of U.S. Patent No. 11,069,573 do not recite the features of the release layer comprises tetrafluoroethylene (ETFE) or  polytetrafluoroethylene (PTFE).  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use tetrafluoroethylene (ETFE) or polytetrafluoroethylene (PTFE) material for making a release layer in the teaching of U.S. Patent No. 11,069,573 in order to provide a good flexible and stable release layer, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.

Claims 1, 3-8, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,870,946. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1, 3-8, and 10-14 of the present invention are recited within claims 1-20 of U.S. Patent No. 9,870,946. 
As to claims 2 and 9, claims 1-20 of U.S. Patent No. 9,870,946 do not recite the features of the release layer comprises tetrafluoroethylene (ETFE) or  polytetrafluoroethylene (PTFE).  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use tetrafluoroethylene (ETFE) or polytetrafluoroethylene (PTFE) material for making a release layer in the teaching of U.S. Patent No. 9,870,946 in order to provide a good flexible and stable release layer, because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.


Allowable Subject Matter
Claims 15-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: a method comprising: forming a first layer over the first redistribution layer, the first layer comprising: through vias extending through the encapsulant; a semiconductor die extending through the encapsulant, the semiconductor die comprising external connections and a release film; the release film, the through vias, and the encapsulant sharing a coplanar surface; forming a second redistribution layer over the first layer;
connecting a second semiconductor die to the second redistribution layer with first connectors, and connecting a package to the second redistribution layer with second connectors, the second connectors having a second size larger than the first size, in combination with other claimed features, as recited in independent claim 15. Claims 16-20 are dependent upon independent claim 15, and are therefore allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shim et al. (U.S 10,049,964 B2) and Corisis et al. (U.S 2007/0181989 A1).

				        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        November 25, 2022